                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-03151-CMA
(Criminal Action No. 15-cr-00447-CMA)

UNITED STATES OF AMERICA,

v.

USMARO ROSALES-NIETO,

      Defendant.


                    ORDER DENYING 28 U.S.C. § 2255 MOTION


      This matter is before the Court on the pro se “Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody” (ECF No. 37)

and the “Motion for Appointment of Counsel” (ECF No. 38) filed December 6, 2018, by

Defendant Usmaro Rosales-Nieto. The Court must construe the motions liberally

because Defendant is not represented by an attorney. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However,

the Court should not be an advocate for a pro se litigant. Hall, 935 F.2d at 1110. For

the reasons stated below, the Court will deny the motions.

      Defendant agreed to plead guilty to one count of illegal reentry of a previously

deported alien following an aggravated felony conviction. He was sentenced to forty-

six months in the custody of the Bureau of Prisons, of which thirty months were ordered

to be served concurrently with Defendant’s undischarged Colorado state sentence.

The Judgment in a Criminal Case (ECF No. 35) was entered on April 4, 2017.
       Defendant asserts two claims in the § 2255 motion. Defendant first claims the

Court should have ordered his federal sentence to commence on September 1, 2016,

the same date his undischarged state sentence commenced so that the sentences

would be fully concurrent. Defendant also alleges within claim one that he completed

his state sentence in August 2018 and, upon his transfer to the custody of the Federal

Bureau of Prisons (“BOP”), he has learned the BOP is not calculating his federal

sentence correctly. Defendant contends in his second claim that counsel was

ineffective by failing to seek and obtain a federal sentence that commenced on

September 1, 2016.

       The Court notes initially that any claim Defendant seeks to raise regarding the

computation of his sentence by the BOP may not be raised in a motion pursuant to 28

U.S.C. § 2255. Defendant’s claim challenging the computation of his sentence

properly is raised in an application for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 in the district in which Defendant is confined.

       Defendant’s claims that the Court should have imposed a sentence that

commences on September 1, 2016, and that counsel was ineffective by failing to seek

and obtain a sentence that commenced on September 1, 2016, are untimely. Pursuant

to 28 U.S.C. § 2255(f), a one-year limitation period applies to motions to vacate, set

aside, or correct a federal sentence. That statute provides as follows:

                      A 1-year period of limitation shall apply to a motion
              under this section. The limitation period shall run from the
              latest of–

                   (1) the date on which the judgment of conviction
              becomes final;

                                             2
                    (2) the date on which the impediment to making a
             motion created by governmental action in violation of the
             Constitution or laws of the United States is removed, if the
             movant was prevented from making a motion by such
             governmental action;

                    (3) the date on which the right asserted was initially
             recognized by the Supreme Court, if that right has been
             newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or

                    (4) the date on which the facts supporting the claim
             or claims presented could have been discovered through the
             exercise of due diligence.

28 U.S.C. § 2255(f).

      Defendant recognizes that the § 2255 motion was filed more than one year after

the judgment of conviction became final but he argues the motion is timely pursuant to §

2255(f)(4) because he only recently discovered the BOP is not computing his sentence

correctly. The Court is not persuaded because the BOP’s computation of Defendant’s

sentence is not relevant to his claims that the Court should have imposed a sentence

that commences on September 1, 2016, and that counsel was ineffective by failing to

seek and obtain a sentence that commenced on September 1, 2016. The factual basis

for each of those claims existed at the time Defendant was sentenced. In other words,

Defendant knew when he was sentenced that the sentencing order did not state the

sentence would commence on September 1, 2016. As a result, Defendant’s § 2255

motion is time-barred in the absence of some reason to toll the one-year limitation

period.

      The one-year limitation period in 28 U.S.C. § 2255(f) is not jurisdictional and is


                                            3
subject to equitable tolling. See United States v. Gabaldon, 522 F.3d 1121, 1124 (10th

Cir. 2008). Equitable tolling is appropriate “‘when an inmate diligently pursues his

claims and demonstrates that the failure to timely file was caused by extraordinary

circumstances beyond his control.’” Id. (quoting Marsh v. Soares, 223 F.3d 1217, 1220

(10th Cir. 2000)).

         Defendant fails to allege any facts that demonstrate he has diligently pursued his

claims or that he was prevented from filing in a timely manner by extraordinary

circumstances beyond his control. Therefore, equitable tolling is not appropriate and

the § 2255 motion will be denied as untimely.

         Under Rule 11(a) of the Rules Governing Section 2255 Proceedings for the

United States District Courts, a “district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Under 28 U.S.C. §

2253(c)(2), the Court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” Such a showing is

made only when “a prisoner demonstrates ‘that jurists of reason would find it debatable’

that a constitutional violation occurred, and that the district court erred in its resolution.”

United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)). The Court will not issue a certificate of appealability

because Defendant has not made a substantial showing of the denial of a constitutional

right.

         The Court also certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this order would not be taken in good faith and therefore in forma pauperis status will be


                                               4
denied for the purpose of appeal. See Coppedge v. United States, 369 U.S. 438

(1962). If Defendant files a notice of appeal he also must pay the full $505 appellate

filing fee or file a motion to proceed in forma pauperis in the United States Court of

Appeals for the Tenth Circuit within thirty days in accordance with Fed. R. App. P. 24.

Accordingly, it is

       ORDERED that the Motion to Vacate Pursuant to 28 U.S.C. § 2255 (ECF No. 37)

is DENIED. It is

       FURTHER ORDERED that the Motion for Appointment of Counsel (ECF No. 38)

is DENIED as moot. It is

       FURTHER ORDERED that no certificate of appealability will issue because

Defendant has not made a substantial showing of the denial of a constitutional right. It

is

       FURTHER ORDERED that leave to proceed in forma pauperis on appeal is

DENIED without prejudice. It is

       FURTHER ORDERED that the Court’s December 10, 2018, Order (ECF No. 39)

directing the Government to respond to the motion to vacate is VACATED.

       DATED: December 11, 2018

                                          BY THE COURT:


                                          ___________________         _______
                                          CHRISTINE M. ARGUELLO
                                          United States District Judge




                                             5
